      Case 1:16-cv-00091-DLH-CRH Document 79 Filed 09/06/19 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NORTH DAKOTA
                            WESTERN DIVISION

CONTINENTAL RESOURCES, INC., )
                             )                        SECOND AMENDED
              Plaintiff,    )                    SCHEDULING/DISCOVERY PLAN
                             )
Y                           )                          Civil No. 1:16-cv-91
                             )
RINK CONSTRUCTION, INC.,     )
                             )
              Defendant.     )


      Pursuant to the Status Conference held July 15, 2019 (Doc. 75) ordering the parties

to submit a revised scheduling order, counsel for the parties have agreed upon and

respectfully submit the following revised deadlines:

      1.     The parties have already made their Rule 26(a)(1) disclosures.

      2.     The issues on which the parties need to conduct discovery are:

             a.     Plaintiff’s accrued and accruing damages caused by Defendant’s

                    alleged breach of the MSC; and

             d.     Defendant’s affirmative defenses set forth in its Answer.

      3.     The parties shall have until June 15, 2020 to complete fact discovery and to

             file fact discovery motions.

      4.     The parties shall provide the names of expert witnesses and complete reports

             under Rule 26(a)(2) as follows:

                    a.     Plaintiff:       June 15, 2020

                    b.     Defendant: July 15, 2020

      5.     The parties shall have until September 15, 2020 to complete discovery
Case 1:16-cv-00091-DLH-CRH Document 79 Filed 09/06/19 Page 2 of 6



      depositions of expert witnesses and to file expert discovery motions.

6.    The parties shall have until July 15, 2020, to file other dispositive motions

      (summary judgment as to all or part of the case).

7.    Each party shall serve no more than 25 interrogatories, including subparts.

      No broad contention interrogatories (i.e., “List all facts supporting your claim

      that . . .”) shall be used.      (Show good cause for more than the 25

      interrogatories allowed by Rule 33).

8.    Each side shall take no more than 10 discovery depositions. (Show good

      cause for more than the 10 depositions allowed by Rule 30.)

9.    Depositions taken for presentation at trial shall be completed 30 days before

      trial.

10.   Counsel have discussed between themselves and explored with their clients

      early involvement in alternative dispute resolution.           The following

      option(s) would be appropriate in this case:

               _____ arbitration

               __X___ mediation (choose one):

                     __X___ private mediator

                     _____ court-hosted early settlement conference-should the

                           conference be held before a judge who will not be the

                           trial judge?

                                   _____ yes

                                   _____ doesn't matter

                                      2
Case 1:16-cv-00091-DLH-CRH Document 79 Filed 09/06/19 Page 3 of 6



               _____ early neutral evaluation before (choose one):

                      _____ judge other than trial judge

                      _____ neutral technical expert

                      _____ neutral attorney

               _____ other (specify)_______________________________

               _____ none (explain reasons) _____________________.

      The parties shall be ready to evaluate the case for settlement purposes by

      June 15, 2020. (If an ADR option other than a court-hosted settlement

      conference is chosen, counsel shall designate one of themselves to report

      back to the magistrate judge that the ADR effort was completed and whether

      or not it was successful). The court reminds the parties that early involvement

      in ADR is voluntary, not mandatory. Participation in ADR is encouraged by

      the court but is not required except for a settlement conference shortly before

      trial.

11.   A mid-discovery status conference would not be helpful in this case. An

      appropriate time for the conference would be (not applicable).

12.   The parties will not voluntarily waive their rights to proceed before a district

      judge and consent to have a magistrate judge conduct any and all further

      proceedings in the case, including the trial, and order the entry of a final

      judgment.

13.   Jury trial is scheduled for February 1, 2021 at 9:00 a.m.


                                      3
Case 1:16-cv-00091-DLH-CRH Document 79 Filed 09/06/19 Page 4 of 6



14.   The estimated length of trial is 2 days.

15.   Final Pretrial Conference is scheduled for January 19, 2021 at 1:30 p.m.

16.   Disclosure or discovery of electronically stored information:

      Both parties have taken steps to preserve electronically stored
      information (ESI). The parties agree to produce such
      information in PDF or TIFF, or in the format in which it was
      created such as (without limitation) WORD, WordPerfect, and
      Excel. ESI will be produced via disk, thumb drives, Dropbox,
      and/or email. With respect to email searches, the parties will
      attempt to agree on reasonable search terms and key words to
      be used to search for responsive and relevant emails. Parties
      reserve the right to request the native version of any document
      and to object to the production of native versions. The parties
      agree to make all reasonable efforts to resolve any disputes that
      may arise between the parties in regard to the scope of
      electronic discovery or disclosure, and the costs of the same.
      Parties will attempt to address these issues, if any, without
      Court involvement. In the event of inadvertently produce
      privileged or trial preparation materials, the parties agree to
      allow the other party to “clawback” those documents pursuant
      to Fed. R. Civ. P. 26(5)(B). Further “clawback” provisions
      will be provided in an agreed protective order.

Dated this 3rd day of September, 2019.



                                  Respectfully submitted,

                                  /s/ Gary S. Chilton
                                  Gary S. Chilton (Admitted to D.N.D.)
                                  HOLLADAY & CHILTON, PLLC
                                  204 N. Robinson, Suite 1550
                                  Oklahoma City, OK 73102
                                  Telephone: (405) 236-2343
                                  Facsimile: (405) 236-2349
                                  gchilton@holladaychilton.com


                                     4
Case 1:16-cv-00091-DLH-CRH Document 79 Filed 09/06/19 Page 5 of 6



                                          -and-
                             Lawrence Bender, ND Bar #03908
                             Danielle M. Krause, ND Bar #06874
                             FREDRIKSON & BYRON, P.A.
                             P.O. Box 1855
                             Bismarck, ND 58502-1855
                             Telephone: (701) 221-8700
                             Facsimile:    (701) 221-8750
                             lbender@fredlaw.com
                             dkrause@fredlaw.com

                             ATTORNEYS FOR PLAINTIFF
                             CONTINENTAL RESOURCES, INC.


                             ANTHONY OSTLUND BAER
                             & LOUWAGIE P.A.

                             By: /s/ Shannon M. Awsumb
                                  Philip Kaplan (ND #07952)
                                  Shannon M. Awsumb (pro hac vice)
                                  90 South 7th Street
                                  3600 Wells Fargo Center
                                  Minneapolis, MN 55402
                                  Telephone: 612-349-6969
                                  Facsimile:     612-349-6996
                                  pkaplan@anthonyostlund.com
                                  sawsumb@anthonyostlund.com
                                              -- and --
                             SCHWEIGERT, KLEMIN & McBRIDE, P.C.
                             David D. Schweigert (ND #05123)
                             116 North 2nd Street
                             P.O. Box 955
                             Bismarck, North Dakota 58502-0955
                             (701) 258-8988
                             Fax (701) 258-8486
                             ATTORNEYS FOR DEFENDANT RINK
                             CONSTRUCTION, INC.

                                5
Case 1:16-cv-00091-DLH-CRH Document 79 Filed 09/06/19 Page 6 of 6
                                      25'(5

      7KHFRXUW$'2376WKHSDUWLHV¶VHFRQGDPHQGHGVFKHGXOLQJGLVFRYHU\SODQ

      ,7,66225'(5('

      'DWHGWKLVWKGD\RI6HSWHPEHU

                                           /s/ Clare R. Hochhalter
                                           &ODUH5+RFKKDOWHU0DJLVWUDWH-XGJH
                                           8QLWHG6WDWHV'LVWULFW&RXUW




                                      6
